Citation Nr: 1146499	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder. 

2. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a head injury, to include a cystotumor and papilledema of the eyes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 1982 to October 1982, and from March 2, 1985 to March 16, 1985. She also had subsequent periods of inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied a petition to reopen service connection for a back injury and a head injury. In the interest of clarity,        the Board has recharacterized the appeal as involving two distinct issues for what are clearly factually distinguishable claims. The Board notes that division into two issues is also how a prior May 2002 Board decision denying essentially the same matters on appeal approached the statement of the claims.  

In October 2009, the appellant provided testimony at a hearing before an RO Decision Review Officer (DRO), and a transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.









REMAND

The Board upon comprehensive review of the record finds that further development of the evidence is warranted before issuance of a decision.

The Board is well aware that the duty to assist the claimant under the Veterans Claims Assistance Act of 2000 (VCAA) in securing relevant evidence and information regarding a claim is proscribed in some respects, such as to the duty to provide a medical examination. That having been said, there is indication in this case of outstanding relevant Federal records from the Social Security Administration (SSA) pertaining to disability benefits from that agency, and VA's duty to assist encompasses the need to obtain relevant Federal records including where involving petitions to reopen previously denied claims. See 38 C.F.R.               § 3.159(c) (2011). Here, the claims file reflects a September 1997 SSA award letter indicating a favorable decision on a claim for SSA benefits. However, the supporting medical records are not enclosed. There is a records index provided as to the contents of the supporting medical records which cross-references several sources of private treatment reports from within a few years after when the appellant sustained a slip and fall injury in ACDUTRA that allegedly brought upon the disabilities claimed. Thus, there is reason to believe that the supporting SSA medical records would be pertinent to the instant claim before VA. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Consequently, the case must be remanded to acquire the SSA administrative decision on the claim for benefits from that agency and supporting records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

 While this case is on remand, the Board also sees fit to request development action to obtain pertinent additional records of private medical treatment. See 38 C.F.R.        § 3.159(c)(1) (pertaining to the development procedures for obtaining records not in the custody of a Federal department or agency). In the early stages of filing her original claim for VA disability compensation for both currently claimed disorders in the late 1980s, the appellant identified numerous sources of private medical evidence. During the October 2009 hearing, the appellant and her representative emphasized the need to obtain all relevant records of treatment from on or around the time of the alleged injury. Indeed, the RO since then has been fairly thorough and consistent in obtaining corresponding treatment records from these sources, and a few other treatment providers the appellant has since identified. The only exception appears to be a Dr. J. Kasle, whom the appellant stated treated her for back problems beginning in 1988 (a few years after the injury alleged). On remand,          to ensure thoroughness of the record, the RO/AMC should request that the appellant complete a new medical authorization form (VA Form 21-4142) for this physician, and then complete the necessary records inquiry.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination. Then, associate all documents received with the appellant's claims file.

2. The RO/AMC should then request that the appellant complete a medical authorization form (VA Form         21-4142) with regard to treatment received from a            Dr. J. Kasle for back problems beginning in 1988. Then conduct a records inquiry based upon any information received. If the search for the identified records is unsuccessful, the RO/AMC must notify the appellant and her representative of this in accordance with 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3. After completion of the foregoing, the RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).


4. Thereafter, the RO/AMC should readjudicate the matters on appeal in light of all evidence of record. If the benefits sought on appeal are not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims. Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(Continued on the next page)












These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


